

115 HR 3457 IH: To require the Comptroller General of the United States to conduct an evaluation on the extent to which the Medicare and Medicaid programs provide reasonable accommodations to individuals who are blind or visually impaired.
U.S. House of Representatives
2017-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3457IN THE HOUSE OF REPRESENTATIVESJuly 27, 2017Mr. Bilirakis (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Comptroller General of the United States to conduct an evaluation on the extent to
			 which the Medicare and Medicaid programs provide reasonable accommodations
			 to individuals who are blind or visually impaired.
	
 1.GAO study on Medicare and Medicaid programsNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall conduct an evaluation, and submit to Congress a report, on the extent to which reasonable accommodations, as required under Federal law, are provided under the Medicare program under title XVIII of the Social Security Act and the Medicaid program under title XIX of such Act to individuals who are blind or visually impaired. Such evaluation and report shall include information on—
 (1)an estimate of the number of Medicare beneficiaries and the number of Medicaid enrollees who are blind or visually impaired or would self-identify as such using available data, such as the Centers for Disease Control and Prevention National Health Interview Survey or Medicare/Medicaid ICD codes or Census data or other data sources;
 (2)how the Medicare and Medicaid programs inform blind or visually impaired individuals that information can be available in other formats;
 (3)the number of complaints submitted to the Centers for Medicare & Medicaid Services or State Medicaid agencies claiming materials are not being provided in an accessible format and whether such a failure to provide such materials in such a format resulted in—
 (A)an interruption in coverage or denial in care; or (B)the failure to appeal such a denial before the specified deadline (and the number of times such a deadline had been extended);
 (4)how the Centers for Medicare & Medicaid Services and State Medicaid agencies identify Medicare beneficiaries and Medicaid beneficiaries who are blind or visually impaired or who self-identify as such; and
 (5)the accommodations that the Medicare and Medicaid programs make to ensure communications, including written materials, are accessible for the blind, visually impaired, or individuals who self-identify as such, and how individuals are informed of these options.
			